UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 08-2236



In Re:   JAMES JOSEPH OWENS,

                Petitioner.




                 On Petition for Writ of Mandamus.


Submitted:   December 16, 2008               Decided:   January 7, 2009


Before WILKINSON, NIEMEYER, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


James Joseph Owens, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             James Joseph Owens petitions for a writ of mandamus,

seeking both a declaration that he is a “prima facie multiple

victim of double jeopardy” and an order that the district court

“vacate sentences and immediately release” him.                             Mandamus is a

drastic remedy to be used only in extraordinary circumstances.

Kerr v. United States Dist. Court, 426 U.S. 394, 402 (1974); In

re: Beard, 811 F.2d 818, 826 (4th Cir. 1987).                             Mandamus relief

is available only when the petitioner has a clear right to the

relief sought.          In re: First Fed. Sav. & Loan Ass’n, 860 F.2d

135, 138 (4th Cir. 1988).                      A mandamus petitioner must show

that   he   has     a   clear        right    to     the    relief    sought,     that   the

respondent    has       a   clear      duty    to     perform       the   particular     act

requested, and that the plaintiff has no other adequate remedy.

Id.

             We   conclude           that    Owens    has    not     made   the   required

showing.     Accordingly, while we grant leave to proceed in forma

pauperis,    we     deny       the    petition       for     writ    of   mandamus.      We

dispense     with       oral     argument          because    the     facts     and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                          PETITION DENIED



                                               2